Citation Nr: 1043394	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  09-00 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 
1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision of the Des Moines, 
Iowa, Department of Veterans Affairs (VA) Regional Office (RO).

The issues of service connection for arthritis and fungus have 
been raised by the record in a January 2009 VA Form 9 substantive 
appeal, but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  While the Veteran has been diagnosed with PTSD, he did not 
engage in combat with the enemy and there are no service records 
or other supporting documents corroborating the occurrence of the 
Veteran's alleged in-service stressful experiences; the Veteran 
also has not submitted any credible evidence to otherwise support 
the occurrence of a claimed in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5.103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been 
satisfied by November 2006 and September 2007 letters.  In these 
letters, VA informed the Veteran that in order to substantiate a 
claim for service connection, the evidence needed to show he had 
a current disability, a disease or injury in service, and 
evidence of a nexus between the post service disability and the 
disease or injury in service, which was usually shown by medical 
records and medical opinions.  

As to informing the Veteran of which information and evidence he 
was to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him it had to obtain 
any records held by any federal agency.  These letters also 
informed him that on his behalf, VA would make reasonable efforts 
to obtain records that were not held by a federal agency, such as 
records from private doctors and hospitals.  Finally, the RO told 
the Veteran that he could obtain private records himself and 
submit them to VA.

In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of; 
and (5) effective date of the disability.  The Court held that 
the VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned if 
service connection was awarded.  In the present appeal, the 
November 2006 and September 2007 letters sent to the Veteran also 
included the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2010).  In connection with the current 
claim on appeal, VA has obtained the Veteran's service treatment 
records and VA outpatient treatment records dated from July 2003 
to September 2004.  In August 2001, the Veteran was also provided 
a VA examination for mental disorders.  The VA examiner recorded 
pertinent examination findings, reviewed the Veteran's claims 
file, and noted his medical history.  All obtainable evidence 
identified by the Veteran relative to the claim on appeal has 
been obtained and associated with the claims file.  The Board 
notes that the VA examination report is probative.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim for entitlement to service connection 
for PTSD.  The evidence of record provides sufficient information 
to adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which was not 
obtained.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Decision

The Veteran asserts that service connection is warranted for PTSD 
based on the following in-service stressors: witnessing the death 
of a maintenance airman ejected from an aircraft and the death of 
a crew chief sucked into an aircraft engine.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A § 1110.  Service connection may also be granted for any 
disease after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).

To establish entitlement to service connection for PTSD a Veteran 
must provide: medical evidence diagnosing PTSD; a link, 
established by medical evidence, between current symptoms of PTSD 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125(a) 
(2010).

During the course of the appeal, the criteria for service 
connection for PTSD, and specifically verification of PTSD 
stressors, have changed.  See 38 C.F.R. § 3.304(f) (2010).  The 
amendment eliminates the requirement for corroborating that the 
claimed in-service stressor occurred "[i]f a stressor claimed by 
a Veteran is related to the Veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of [PTSD] and that the Veteran's symptoms are related 
to the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the places, types, and circumstances of the 
Veteran's service."  Id. at 3.304(f)(3).  The amendment 
acknowledges the inherently stressful nature of the places, 
types, and circumstances of service in which fear of hostile 
military or terrorist activities is ongoing.  The amended 
criteria is for application for claims that were appealed to the 
Board before July 13, 2010, but have not been decided by the 
Board as of July 13, 2010, as in this case.  See 75 Fed. Reg. 
39843 (July 13, 2010).  However, the amendment does not apply in 
this case because the Veteran does not assert that his in-service 
stressors are related to a fear of hostile military or terrorist 
activity.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against the 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

At the outset, the Board notes the Veteran was diagnosed with 
PTSD in the August 2001 VA medical examination report.  The VA 
examiner reviewed the Veteran's February 2001 mental health 
consult with Dr. Chatel, which in pertinent part, the Veteran 
discussed his claimed in-service stressors.  The VA examiner also 
noted the Veteran's appearance and behavior as attributable to 
the diagnosis of PTSD.  No rationale was provided for this 
diagnosis.  

The evidence of record does not support the conclusion that the 
Veteran engaged in combat with the enemy.  The Veteran's military 
occupational specialty, communications system specialist, is not, 
in itself, indicative of combat.  Moreover, the Veteran's DD Form 
214 shows he was awarded the National Defense Service Medal and 
the Air Force Medal 900-3, which are not indicative of combat.  
As the Veteran is not a combat Veteran, his service stressors 
must be established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 
(1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 
6 Vet. App. 283 (1994).

The Veteran reports two in-service stressors, which have not been 
verified.  As stated above, he asserts witnessing the death of a 
maintenance airman ejected from an aircraft due to an ejection 
seat malfunction, and a crew chief sucked into an aircraft 
engine.

In February 2007, the RO contacted the United States Army and 
Joint Services Records Research Center (JSRRC) and/or National 
Archives and Records Administration (NARA) records in attempt to 
verify the Veteran's claimed in-service stressors.  JSRRC and 
NARA reported that in order to provide further research 
concerning specific incidents and casualties, the Veteran must 
provide additional information, such as the full names of 
casualties, unit designations to the squadron level, and other 
units involved.  A second request was made to JSRRC to research 
the July 1970 time period.  A negative response was yielded in 
September 2009, and JSRRC advised that further research can be 
conducted if the Veteran provides more detailed information as 
stated above.  As such, the reported stressors have not been 
verified despite the previous two attempts to do so.  It is noted 
that the September 2007 VCAA notice letter advised the Veteran of 
the need to provide specific details of the claimed stressors, 
including either the exact date or a 2 month date range.  The 
Veteran has not provided any further details of the claimed 
stressors.  To the extent that the Veteran has indicated that he 
witnessed the death of a maintenance airman ejected from an 
aircraft and a crew chief sucked into an aircraft engine without 
any further details, anecdotal experiences of this type simply 
cannot be verified independently.  See Cohen v. Brown, 10 Vet. 
App. 128, 134 (1997) ("Anecdotal incidents, although they may be 
true, are not researchable.  In order to be researched, incidents 
must be reported and documented.").  Therefore, these stressors 
have not been confirmed.  While the Veteran has asserted the 
events took place, his statements are not found to be credible as 
he has failed to provide specific identifying details of the 
claimed incidents, including dates and names of the persons 
involved.  The Board further notes that the Veteran has not 
submitted credible evidence to otherwise support the occurrence 
of a claimed in-service stressor.

As there is no credible supporting evidence of the Veteran's 
alleged stressor events, the August 2001 VA medical diagnosis of 
PTSD lacks probative value.  Without credible supporting evidence 
of the alleged stressor events in service, and with no diagnosis 
of PTSD based on such stressor events, the regulatory criteria 
for establishing service connection for PTSD are not met.

The Board is aware of the Veteran's belief that his PTSD is 
attributable to service and does not doubt his sincerity.  
However, although the Veteran is competent to describe symptoms 
observable to a lay person, he is without the appropriate medical 
training and expertise to offer an opinion on a medical matter, 
including the diagnosis of a specific disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Furthermore, 
the question of causation, in this case, involves a complex 
medical issue that the Veteran is not competent to address.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).      

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim of entitlement 
to service connection for PTSD.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


